 1                                                                  JS-6
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   DARRICK A. BOOKER,                ) Case No. ED CV 18-2691-JLS (SP)
                                       )
12                       Petitioner,   )
                                       )
13                 v.                  )           JUDGMENT
                                       )
14   DIRECTOR, CALIFORNIA              )
     DEPARTMENT OF                     )
15   CORRECTIONS,                      )
                                       )
16                   Respondent.       )
     __________________________        )
17
18        Pursuant to the Order Accepting Findings and Recommendation of United
19 States Magistrate Judge,
20        IT IS HEREBY ADJUDGED that the Petition is denied and this action is
21 dismissed with prejudice.
22
23 Dated: 03/22/2020
24
                                        __________________________________
25
                                        HONORABLE JOSEPHINE L. STATON
26                                      UNITED STATES DISTRICT JUDGE
27
28
